Jackson, Chief Justice.
This record makes the question whether the denial of an injunction to restrain the issue and execution of a writ of possession by the officers of court, was error in the chancellor, in a case where no new facts since the verdict and judgment in favor of plaintiffs against the defendant in the ejectment suit were exhibited in the bill now brought by that defendant against the plaintiffs to- restrain their *303possession, and where on the same substantial facts this court had upheld the second verdict of the jury for those plaintiffs by reversing the grant of a new trial granted by the presiding judge. To state the proposed question is to answer it in the negative.
The persistent newly employed counsel insisted that the writ of injunction should have been granted because more new parties were brought before the court in this proceeds ing in equity than were in it at law or could have been made parties in the ejectment cause; but new parties, without new facts changing the rights of the plaintiffs in the common law judgment to have the land, in the ears of equity are but " sounding brass anda tinkling cymbal,” to which she gives no heed. The new parties must be clothed with equitable rights affecting the points in issue. If all their connection with the transaction had been considered and weighed on the trial of title at law, though the issue tried had been only the general issue, that issue between these real litigants, Mrs. Robinson and Veal and Scruggs, was as fairly and fully tried and as effectually settled as if all of them had been actual parties.
An examination of the record in Veal et al. vs. Robinson, in 70 Ga. 809, and that in the case of Veal and Scruggs vs. Robinson, decided at the March term, 1886, 76 Ga. 833, will show the identity of the facts on the trials at law with those set up in this bill. The new parties made co-defendants to the bill with Yeal and Scruggs, come into court naked, accompanied by nothing new, and adding nothing to her legal or equitable defence of her title, and asking nothing for themselves. It would be wonderful if equity should arrest and annul a judgment at law, a thing that she requires strong equities to authorize, upon grounds so fragile as are set up here.
Judgment affirmed.